OFFICE   OF THE   Al-t-ORNEY   GENERAL   OF TEXAS
                           AUSTIN




                                         Xx. G




                                         an thr   abova   stated
qmotlon   h&s be
                                                    y.-


                                     in tbia 3epl%ilmlt
                                       lMurauo0 aealtr
                                     lsorp nature my be
           ‘SOfindthatin at hot cubi
                                   ob*a
                                      triou

    to11oen8.8 0             r8Uoa) houmer, undo?a*ouqo
    3 or Art1010         808  fho Le&sl8tar@hu 8tatedl
                          "iEl:
    WoBoard~blln.otlsao*               lloawto a oor-
    poratlon.!
        Wwwe~, mUor S~otloaU of thlr8rppo
           gmeral a eat8we lsoludbdtronall
    llrtlolo,
    thODroririOE6 Of f MAOt- '~O~@V%8iOXLOf
    tbi8rot @hallqpPl7to ... aa (Imrrd ylsnt
    or stute      at OT bruuohmnqw representlag
    iua
      lalaitt   xi aablimurd inruraaoo
                                     00 ,a7 or
    aesrbr Of lumlrauoo
                      oam$alw or 0aa WB la a
    '8tQNTYirO&704lD~Oit7.'
         "It id, thonfore,bee5the lttltu~oof
    thlr DepaTtment for 8QaetlBmthRt ~OllM a OOT-
    porotiouapplyfor liaeaaeto o-rata in tho
     euerullnsuranoo  bu&ws ar&esmr~lagoatr
                                         Ye    a
    & oanse rhoul6 be grantodd.
         vie Te8peotrall7
                        rukrit to you the qn#tionl
    XI t&e maTd of xnnsuraaor
                            comul8rloa~ eutbQrltad



         Artlol*8&m, Y8raatl'S
                            Annotated        Cldl   Statute8
raauala p8l-t
            a8 folloxllt
         93m. 1. xBaurenoe agmtr, aa thrt tom
    ladstlnedlathela~ ofthr8tete       shallto?
    the pUTpOSeOf thirA08 bb biV%dtih0 tU0
    clasBeo;l.oQalRbQor~;goa~an4souoltor~.
        *so. L. 37 the tome 'Loaal3booTding
    a & ealat
            rsnnt 6p eTwoE’rilmla g a &a o 4
traurotionr whlahare lavolvd,ubo lollaot m-
+lus8oarwb bmlaer8aadothsxwlr~po~orm &.
0ustouAr~dutlu Of a Uaal a.oordl.ll6
                                  A&miltro-
prematl aA xAEurukoecurlor in it8 rolatloa
to f&q pa
        4 110.
      “m    tb a fUA   ‘8O~Of8W’   b   AM Itt l DOr r g
OfflOiagtitb and l    ng8&ita-in,
                                roliolt        w
an00 001babld of a:LooalBOOordbg AgeA  9 # -0
do08 aotrl~andoxuutepouol#          OilJuurELaca,
a?& aa0 dou A& AdAttliEI oompnayrooordoac mlob
traIlraotlonB.   Thieshall~~&brooartcoadto aaka
& 8olloltor of 8 Lo-l u*oordlAgaeAt rho DhO.8
bwlneor OS a 01888rhlohthe rulesuif#a mm-
p a yo r eur luroqpln to b o plaobdo nlp lloa-
tion or to bs urltten   in a rupenlror~offPoe.
      *Sea.5. Qea 8n7 pomoa or fin rhdl..tle-
elr8 80 oneago in bwlwrr a8 a laOal l?eOblh%
-eat for an In8uranoo Con ianyor Inauranoo
cfurlbr,ho dall D&CO appPloatloafor a lloemr
$0 t&O BoardOf ~1~~300 ~BliOAOLT, in 8Qoh
fom as the Board             r e y a r e,
                                       UAa luoh liaum.
bay be lnae4 b7 ax soar4la tb fora propsred
b7 it nhea he shallbo fopadof ooa oharaotor
and go06 zeputatlon.Thooar4Li+utholltito
leruslloamor t4 firm or to iallridaalr mns
ini;(18DUt2l.r~in the bIDUre!iW           bUdLWWS WW Y-d-
ed tbe aamssof all perronalntuestodin luoh
t&man rmlab4lathouooMa,uld prori6od,tur,
thor,that all lioa68d a&mts mtut be tuidrntr
of Tnar. ~?roridedthat a personrhor~nf             rulda
in a tom tboryb &Oh tti8Stat0linev NO
and uho80reeideaoeI la the t-oarin tbo a&e-
lA& St&4 may be llooauod,ii &.&a8 clurl
lart preo~d.lx&      tuo ~08x0b8wallOmbSO4b74 h0
~~te,amllf hlr bwineu otflorbag benrnd b
       zmlntulaed       lnthl8 Stat&     Iha IWrQ rball
not 7 UP.      4 liouur    to 8 OorpMtlOlL.

     “8W.    ‘ls.   ~0 prwlrlo~ of thir rot 8hall
app17to #mUSo Irrruranrs   bwti@$aororL~
DODUtilWUt Of tba OOmwB%U lW
                              Y
*ball 1t appl7to an7 of tlk.folwlp,  na34l
BOA. %kUYiAHdl, Db&O 4



             (d)Aa Goneral Agait or State Aqontor
        BranohUmagsrrbpnrbntlag UL dmltted and
        lloulmdIMuranooCamp or Carrlu, or In-
        arm00 Cerpsmlu or ,Cax us in 4 6up6nleor7
        44paolt7.*
          Ad010 lSOZ,YWaon*0 maotated ClvllStatutes,
rhioh6~oolSlee  th purpo8u for whloh pritnk oorporatloat
may be foraub,doornot aotlmrlu iaruranoe    ageate who60
dutlu am of a 8uponleor7 nature to iooerporato.      Sootloa
s OfATtiOiO  %mzA,  lUp4 OpWifiO&di7pOTid         that *thb
SoaiM shall not leeuo 8 Ike*   to 8 oorpor4tiona. wade2
Seotloal2 of the6~43~rtlole,   gramal agrntrara exoluaed
fTopPd.l tbb ~OViSiOM Of th. AOt, plWVi&i~ iA pW'trat
     rorlIloa or this rot elmllapply to ,.,
            or state   agent   or braaob eumag8r reprosea
                                                       ""I lng an ail-
   ttod and liomml Inrruraaeo Compaayor Carrier, or nuur-
anaaCompaalee     or Carrlbnla a lu srvleor7       0apaolW.
Borstor, aa abow rtated # :rtlol~P 3O&,lupra,dOb6 not
euthorlsr generaliasuranoo       qrnt.6jhoeobut108am of a
eupamleor~    aaturato lnoorpowtr.vie60 not think that
Seotlon12 of ~Hlolo E-06& eupra, author1544 tbb lmor-
Hr6ttOA    of genbml   lA6Ar6Aoo   6ggsnt6 for the purposes above
lncrloatbd. Although     6uoh egonteare 0xOlUdeU    from all the
prtielo~ of the rot undrr SOOtlOA12 of iZtlOl~-~o~2A~
lupra   l


                In lieu of the'foregolaglta tutw,
                                                you are ro-
lpeotful4 adti44d thatit ls the opinion of thl.0
                                               4s rt-
meAt.thatyOur Qtlb#tiOA                          riv..
                      Auut be anawaredlA tilelrsga
         ¶'rurw that             tho           fully
                                       fbrrgoing       annuar6yoaT
lAQulry,wo remalA
                                            Tour8tory truly